GOLDTHWAITE, J.
The merits of this cause lie in a very narrow compass ; the plaintiff declares as on a bailment of the cotton seed to the defendant, and in order to support his declaration, must show either an express contract to re-deliver it, or circumstances from which a contract may be implied, as all bailments are said to be contracts between the bailor and bailee. The proof, however it might sustain another form of action, if a taking or conversion by the defendant, is shown, fails in establishing either an express or implied contract, to re-deliver the cotton seed, and consequently the charges requested should have been given.
Judgment reversed and cause remanded.